Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I. Claims 1-17, drawn to a utility knife including a handle formed  first and second handle parts by a connection arrangement, an interior cavity (a storage cavity having a retaining arm, see claims 2-6), a matting arrangements (see claims 7-9), a head unit including a blade support component for supporting a blade which is adapted to orient the blade in perpendicular relation to a central axis of the handle, as set forth in the claims, could be searched in USPC: 30/169, 280 and CPC:  B26B27/005, 3/00, 11/06, B26B5/001, 005-006 with an additional unique text search and unique examination process of these limitations “ a handle formed first and second handle parts by a connection arrangement and a blade support component for supporting a blade is adapted to orient the blade in perpendicular relation to a central axis of the handle or the first and second handle parts”.
Group II. Claim 19, drawn to a method for using a utility knife including a step of providing an utility knife that has a handle (please note that as claim 19 is written, the handle is not formed first and second handle parts), a blade attached to a head unit, which is attached to the handle, as set forth in the claim, could be searched in USPC: 30/294, 332, 125, 314, 353 and CPC:  B26B5/00, 005, E04F21/1655, 1652, 32, 0084, B26B9/00, B67B7/00 with an additional unique text search and unique examination process of these limitations “a single handle, a blade, and a step of pulling a sheet of material into contact with the blade and causing cutting of the sheet of material”.
Group III. Claim 20, drawn to a utility knife including a handle formed  first and second handle parts by a hinged connection, an interior cavity (a storage cavity), a head unit including a blade support component for supporting a blade, as set forth in the claim, could be searched in USPC: 30/152, 162, 169,  279.2, 280  and CPC:  B26B27/00, 005, 3/00, 11/06, and B26B 29/02 with an additional unique text search and unique examination process of these limitations “a handle formed first and second handle parts by a hinged connection”.
The inventions are independent or distinct, each from the other because claims to the different groups recite the mutually exclusive characteristics of such groups. In addition, these groups are not obvious variants of each other based on the current record.
Inventions groups I/ III and group II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  
In the instant case, the invention of group II, the process for using a utility knife to cut a sheet of material by feeding and pulling a sheet of material into contact with the blade without orienting the blade in perpendicular relation to a central axis of the handle and the invention of group I, the utility knife as claimed can be used to cut a materially different from a sheet of material, for examples, the utility knife can be used to cut strings, cores, and small plant branches; and
the invention of group II, the process for using a utility knife to cut a sheet of material by feeding and pulling the sheet of material into contact with the blade without needing a blade storage and a hinged connection and the invention of group III, the utility knife as claimed can be used to cut a materially different from the sheet of material, for examples, the utility knife can be used to cut strings, cores, and small plant branches; and 
Inventions of groups I and III are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j).
In the instant case, the utility knife of group I could be used the handle formed by the first and second handle parts by the connection arrangement and the blade support component that is adapted to orient the blade in perpendicular relation to a central axis of the handle.  Conversely, the utility knife of group III could be used the handle formed by the first and second handle parts by the hinged connection and the blade support component without orienting the blade in perpendicular relation to a central axis of the handle.  
Thus, the inventions groups I and III do not overlap in scope and they are considered to be mutually exclusive and not obvious variant.
There is a search and/or examination burden for the patentably distinct inventions/groups as set forth above because at least the following reason(s) apply: 
The inventions have acquired a separate statues in the art in view of their different classification;
The inventions have acquired a separate status in the art due to their recognized divergent subject matter;
The inventions require a different filed of search (for example, search different classes/subclasses or employing different search queries). See the section 2 above.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious burden if restriction were not required, due to the divergent searches involved, and the resultant divergent examination processes. Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Telephone calls was made to Turung Brian and Christopher Singh to request an oral election to the above restriction requirement, however the phone calls did not go through, thus, this restriction requirement is sent out to Applicant. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT CHIEU Q DO whose telephone number is (571)270-1522.  The examiner can normally be reached on 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREA WELLINGTON can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NHAT CHIEU Q DO/Examiner, Art Unit 3724                                                                                                                                                                                                        2/16/2021